Citation Nr: 0003044	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed heart 
condition including hypertension.  

2.  Entitlement to service connection for a claimed 
disability manifested by fatigue with a sleep disorder.  

3.  Entitlement to service connection for a claimed residual 
disability manifested by a rectal scar.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to July 
1986 and from January 1991 to March 1991 in support of 
Operation Desert Shield/Storm.  He was the recipient of the 
Kuwait Liberation Medal and the Southwest Asia Service Medal.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the RO.  

In July 1998, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for a claimed 
disability manifested by fatigue with a sleep disorder is 
plausible.  

2.  All relevant evidence necessary for an equitable 
disposition of the appeal regarding the issue of service 
connection for a rectal scar has been obtained.  

3.  The current medical evidence of record indicates that the 
veteran has a rectal scar which is the likely result of 
surgery in service.  




CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a claimed disability 
manifested by fatigue with a sleep disorder.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.301, 3.303, 3.317 (1999).  

2.  The veteran's disability manifested by a rectal scar is 
due to disease or injury which was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Fatigue with a sleep disorder

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  "Objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to a 
physician, and other, non-medical indicators that are capable 
of independent verification.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the veteran has testified that he has had sleeping 
difficulties and fatigue since his service in the Southwest 
Asia theater of operations.  Furthermore, a November 1997 VA 
examination report shows diagnoses of fatigue, improved but 
not resolved, and insomnia, both of which are attributed to 
undiagnosed illnesses.  Thus, the Board finds that the 
veteran's claim of service connection for a claimed 
disability manifested by fatigue with a sleep disorder is 
well grounded.  


Rectal scar

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for a rectal scar is plausible 
and capable of substantiation, and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim involving a rectal 
scar and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

As noted hereinabove, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As indicated in the Board's July 1998 remand, the RO noted 
difficulty in obtaining all of the veteran's service medical 
records, particularly those relating to service during the 
Persian Gulf War.  In October 1996, the National Personnel 
Records Center (NPRC) reported that all medical records had 
been submitted to the RO and that it had not been able to 
identify Riyadh, Saudi Arabia, as a military treatment 
center, which is where the veteran had claimed he had surgery 
for removal of a cyst on his rectum.  The Board instructed 
the RO to again attempt to obtain all of the veteran's 
service medical records.  Once again, the NPRC reported that 
all medical records had been sent to the RO.  

The veteran testified that, during his service in the 
Southwest Asia theater of operations in Riyadh, Saudi Arabia, 
he developed a blocked duct or cyst in the area between his 
scrotum and rectum which was very uncomfortable.  He noted it 
first on January 15, 1991, and the next day, he started 
having pain.  He stated that, on January 17, he was in 
excruciating pain and was taken to the emergency room where 
the area was cut open and drained.  

In February 1999, a VA examiner reviewed the veteran's 
reported history of having had a perineal cyst removed in 
January 1991.  It was noted that the veteran complained of 
occasional itching at the site.  The examination revealed a 
2.5 centimeter well-healed perineal scar.  The examination 
was otherwise generally unremarkable.  The diagnosis was that 
of "[s]tatus post incision and drainage of infected perineal 
cyst with no evidence of recurrence or complication there of 
[sic]."  

The Board finds credible the veteran's testimony regarding 
his having had surgery in service.  In light of the recent VA 
examination which revealed a 2.5 centimeter scar, which the 
veteran complains sometimes itches, the Board finds that the 
evidence supports the veteran's claim of service connection 
for a rectal scar.  



ORDER

As the claim of service connection for a claimed disability 
manifested by fatigue with a sleep disorder is well grounded, 
the appeal is granted to this extent, subject to further 
action specified hereinbelow.  

Service connection for a rectal scar is granted.  



REMAND

In the Board's July 1998 remand, the RO was instructed to 
arrange for VA examinations to determine the nature and 
likely etiology of the veteran's claimed heart disability 
with hypertension and a claimed disability manifested by 
fatigue with sleep disorder.  Inasmuch as the Board has 
granted service connection for the rectal scar, the remand 
instructions regarding that issue are no longer of concern.  
Specifically, the examiners were to provide opinions as to 
the likelihood that the veteran had a current heart 
disability or hypertension or an undiagnosed illness 
manifested by fatigue or sleep disturbance due to disease or 
injury in service.  The VA examiners, however, did not 
provide such opinions.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Thus, these issues must be 
remanded again for compliance with the previous remand 
instructions.  

In addition, it was noted in the July 1998 remand that the RO 
had not addressed the application of 38 C.F.R. § 3.317 in the 
statement of the case or the supplemental statement of the 
case and that the veteran had not been given notice of 
applicable law and regulations and has not been provided with 
an opportunity to submit evidence and argument related 
thereto.  Although the Board has cited the law and regulation 
hereinabove, in the event that the RO again denies the issues 
on appeal, the law and regulation should be provided in a 
supplemental statement of the case.  

Finally, it appears clear that the NPRC does not have any 
additional service medical records concerning the veteran.  
As the case must be remanded for other reasons, the RO should 
contact the veteran's Reserve unit in an attempt to secure 
any additional outstanding medical records.  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran's 
Reserve unit in an attempt to secure any 
additional outstanding service medical 
records, specifically such records from 
the veteran's period of service in the 
Southwest Asia theater of operations.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for his 
claimed heart disability with 
hypertension and claimed undiagnosed 
illness manifested by fatigue with a 
sleep disturbance.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain 
copies of all treatment records from the 
named health care providers.  All records 
obtained should be associated with the 
claims folder.  

3.  The RO should schedule the veteran 
for special VA examinations to determine 
the nature and likely etiology of his 
claimed heart disability with 
hypertension and a claimed undiagnosed 
illness manifested by fatigue with sleep.  
All indicated testing should be 
accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings in connection 
with the evaluation of the claimed 
conditions.  Based on the review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran has a current heart 
disability or hypertension due to disease 
or injury which was incurred in or 
aggravated by service or an undiagnosed 
illness manifested by fatigue or sleep 
disturbance.  The examination reports 
should reflect review of pertinent 
material in the claims folder, including 
the medical records on file, and include 
the factors on which the opinion is 
based.  

4.  Then, the RO should conduct any 
additional indicated development and 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted, the veteran should be 
issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



